DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
This action is in response to paper mailed 3/16/2022.
Claims 1-11, 16-38 are pending.
Claims 31-38 have been added by amendment. 
Applicant's election with traverse of Group II, regions including MHC class I genes, lung cancer, pebrolizumab and neoantigen in the reply filed on 4/17/2020 is acknowledged.  Claims 1-10, 16, 21-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2020.
Claims 11, 17-20, 31-38 are being examined.
The prior 112(a) rejection has been withdrawn in view of the amendment.  
Priority
The instant application was filed 11/15/2019 and claims priority from provisional application 62767979, filed 11/15/2018.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
 Claim 11 has been amended to recite, “alternative treatment regimen.”  However the specification does not provide antecedent basis for this limitation, although the specification suggests “other treatment regimens” (0153).
Claim 34 has been amended to recite, “continuous homozygosity.”  However the specification does not provide antecedent basis for this limitation.
Claim 37 has been amended to recite, “parallel.”  However the specification does not provide antecedent basis for this limitation.
Response to Arguments
	This is a new grounds of objection necessitated by amendment.
Claim Objections
Claim 31 is objected to because of the following informalities:  
Claim 31 is objected to as it recites “HLA,” “HLA-F, HLA-V, HLA-P, HLA-G, HLA-H, HLA-T, HLA-K, HLA-U, HLA-A, HLA-W, HLA-J, HLA-L, HLA-N, HLA-E, HLA-C, HLA-B, HLA-S, HLA-DRA, HLA-DRB9, HLA-DRB5, HLA-DRB6, HLA-DRB1, HLA- DQA1, HLA-DQB1, HLA-DQB1-AS1, HLA-DQB3, HLA-DQA2, HLA-DQB2, HLA-DOB, HLA-Z, HLA-DMB, HLA-DMA, HLA-DOA, HLA-DPA1, HLA-DPB1, HLA-DPA2, HLA- DPB2 and HLA-DPA3 ” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Appropriate correction is required.
Response to Arguments
	This is a new grounds of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 34 has been amended to recite, “continuous homozygosity.”  The response of 3/16/2022 asserts the new claims are supported by [0033], [0049], [0050], [0055], [0057]-[0058], [0145]-[0146], [0151]- [0153] and [0157] and at Tables 1, 4 and 5.  However, reviewing the cited paragraph, in addition to reviewing and searching the specification did not reveal explicit support for, “continuous homozygosity.”  Thus the amendment has introduced new matter.
Claim 34 has been amended to recite, “continuous homozygosity.”  The response of 3/16/2022 asserts the new claims are supported by [0033], [0049], [0050], [0055], [0057]-[0058], [0145]-[0146], [0151]- [0153] and [0157] and at Tables 1, 4 and 5.  However, reviewing the cited paragraph, in addition to reviewing and searching the specification did not reveal explicit support for, “continuous homozygosity.”  Thus the amendment has introduced new matter.
Claim 34 has been amended to recite, “wherein the TMB score for the tumor and the LOH in nucleic acid from the tumor sample are determined in parallel.”  The response of 3/16/2022 asserts the new claims are supported by [0033], [0049], [0050], [0055], [0057]-[0058], [0145]-[0146], [0151]- [0153] and [0157] and at Tables 1, 4 and 5.  However, reviewing the cited paragraph, in addition to reviewing and searching the specification did not reveal explicit support for, “wherein the TMB score for the tumor and the LOH in nucleic acid from the tumor sample are determined in parallel.”  Thus the amendment has introduced new matter.
Response to Arguments
	This is a new ground of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17-20, 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim11  is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of selecting a human cancer patient for treatment with a checkpoint inhibitor or an alternative treatment , however the last positive active step is drawn to administering  checkpoint inhibitor to the human cancer patient if based on (c) they are a likely responder  or (e) administering an alternative treatment regimen to the human cancer patient if they are not a likely responder based on (c).  Therefore it is unclear as to whether the method is drawn to selecting a human cancer patient for treatment with a checkpoint inhibitor or an alternative treatment or e human cancer patient if based on (c) they are a likely responder  or (e) administering an alternative treatment regimen to the human cancer patient if they are not a likely responder based on (c).  
Claim 11 recites, “determining a tumor mutation burden (TMB) score for nucleic acid in a tumor sample obtained from the human cancer patient, wherein the TMB score is determined to be a high TMB score when there are greater than 120 mutations/exome and a low TMB score when there are less than or equal to 120 mutations/exome; (b) detecting a-loss of heterozygosity (LOH) status near or at a major histocompatibility complex (MHC) class I gene locus in the nucleic acid from the tumor sampleappears to require RNA, while determination of LOH normally requires DNA. Thus it is unclear how a nucleic acid can be both RNA and DNA.
Claims  17-20, 31-38  are rejected as they depend from claim 11.
Claim 34 has been amended to recite, “continuous homozygosity.”  Review of the specification did not reveal explicit support for the term.  Further searching the art did not reveal, “continuous homozygosity” is an art accepted term.  Thus the metes and bounds of the claim are unclear.  
Claim 35 has been added by amendment and recites, “wherein determining a TMB score as high or as low comprises analyzing a number of mutations per exome in a panel of tumor sample.”  The only teachings with respect to a panel of tumor samples that could be found in the specification is paragraph 0147 with respect to 34 NSCLC tumors from different subjects.  Thus it is unclear how panels of tumors from different subject allow the artisan to determine high and low TMB scores for a patient.
Claim 38 has been added by amendment and recites, “wherein nucleic acid from the tumor sample comprises cfDNA.”  The nucleic acid can find antecedent basis in step a) or b) of claim 11, thus making it confusing for the reasons set forth with respect to the independent claim. Further it is unclear how cfDNA can be the nucleic acid for determination of TMB per exome as exomes are RNA.    Further it is confusing as cfDNA in a human comprises tumor DNA and non-tumor DNA.  Thus it is unclear how to differentiate tumor cfDNA from non-tumor cfDNA. 
Response to Arguments
The response traverses the rejection respect to the preamble and last active step asserting the thereby clause relates to the preamble.  This argument has been thoroughly reviewed but is not considered persuasive as the thereby clause is not a positive active step. MPEP 211.04 states, “The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps").”  In the instant case the thereby clause does not provide any meaning or purpose to the manipulative steps.  This rejection can be overcome by amending the preamble to be a method of treating a human cancer patient for treatment with a checkpoint inhibitor or an alternative treatment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 17-20, 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199), Garrido (Current opinion in immunology (2016) volume 39, pages 44-51), Rodriguez (Oncol Letter (2017) volume 14, page 4415-4427), Sade-Feldman (nature communication (2017, OCT) 8:1136, pages 1-11).and  Anagnostou (Cancer Discovery (2017), volume 7, pages 264-276).
The specification provides no limiting definition of TMB, but teaches LOH encompasses, “0030] As used herein, the term "loss of heterozygosity" or " LOH" refers to the loss of one parent's contribution to a cell or individual. LOH can be the result of direct deletion, deletion due to unbalanced rearrangements, gene conversion, mitotic recombination, or loss of a chromosome (monosomy), for example. Thus, LOH can refer to the loss of genetic material that can include loss of an entire gene and the surrounding chromosomal region, although less than an entire gene may be lost. For example, LOH can refer to the loss of a functional gene as a result of complete or partial loss of the gene. As used herein, the term "copy-neutral LOH" refers to LOH without a net change in the copy number or a gene in an individual or cell. Copy-neutral LOH can result from uniparental disomy (UPD) and gene conversion, for example. In UPD, an individual or cell receives two copies of a chromosome, or part of a chromosome, from one parent due to errors in meiosis I or meiosis II, for example. The methods provided herein contemplate any mechanism for LOH.”  Thus LOH encompasses mutations or deletions in or near any neoantigen presenting locus.  Tumor mutation burden also encompass mutations and deletions.
 	MPEP 2111 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 
(C) “whereby” clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.   
Snyder teaches examination of the genetic basis for clinical response to CTLA-4 blockade in melanoma (title).  Synder teaches, “ we conducted whole-exome sequencing of DNA from tumors and matched normal blood from 25 ipilimumab-treated patients. A validation set included an additional 39 patients, of whom 5 were treated with tremelimumab. Primary tumor samples and matched normal peripheral- blood specimens were obtained after the patients had provided written informed consent. DNA was extracted, and exon capture was performed with the use of the SureSelect Human All Exon 50-Mb kit (Agilent Technologies).” (2190, 1st column, bottom). Snyder teaches, “although a high mutational load is associated with a benefit from immune checkpoint abrogation, this factor alone is not sufficient to impart clinical benefit”(page 2197, bottom first column, top of 2nd).  Snyder teaches all mutations in the exomes were translated and evaluated for binding to MHC class 1 molecules (2190, 2nd column, top).
Snyder teaches mutational loads of over 250 mutations had a long term benefit (figure 2A).
Snyder teaches, “Using genome wide somatic neoepitope analysis and patient-specific HLA typing, we identified candidate tumor neoantigens for each patient. We elucidated a neoantigen landscape that is specifically present in tumors with a strong response to CTLA-4 blockade.” (results)
Snyder teaches, “MHC class I presentation and cytotoxic T-cell recognition are required for ipilimumab activity. Because mutational load alone did not explain a clinical benefit from CTLA-4 blockade, we hypothesized that the presence of specific tumor neoantigens might explain the varied therapeutic benefit. To identify these neoepitopes, we developed a bioinformatic pipeline incorporating prediction of MHC class I binding, modeling of T-cell receptor binding, patient-specific HLA type, and epitope-homology analysis.”(2192-2193)
While Snyder suggests that high mutation load is associated with benefit from immune checkpoint inhibitors and suggest the role of neoantigen mutations in MHC I, Snyder does not specifically teach detection of LOH or mutations in neoantigens including those near MHC-I.
Garrido teaches, “There is accumulating evidence suggesting that the efficacy of traditional (IL2, BCG, peptides, etc.) and newly developed immunotherapy (‘immune checkpoint’ blocking antibodies) depends on expression of MHC-I on tumor cells.”(page 48, 1st column bottom).
Garrido teaches, “The absence or downregulation of tumor MHC class   I (MHC-I) molecules could be one of possible explanations for these disappointing results, since MHC-I expression on cancer cells is required for detection and destruction by T-cells [7,8]. MHC-I loss or downregulation is a major tumor escape mechanism from T lymphocytes described in human tumors of different origin [9–12]. The HLA evaluation in human tumor tissues needs a complex approach since HLA class I (HLA-I) heavy chains are highly polymorphic and requires analysis of the expression of six HLA-I alleles on tumor cell surface which differ among cancer patients [13]. It is obvious that the information about tumor HLA expression mostly comes from the analysis of progressing tumors, which have already developed escape strategies. In contrast, the tumor rejection profile is difficult to study since such regressing lesions either disappear in a short period of time or progress while acquiring the immunoedited escape phenotype [14]. There are also evidences that some tumor cells can survive in the host in a ‘dormant state’ for long periods of time without being detected. These dormant tumor cells ‘awake’ in immune-compromised environments, especially when CD4+ and CD8+ lymphocytes are not present or their numbers are heavily reduced [15,16].” (page 44, 2nd column)
Anagnostou teaches, “Immune checkpoint inhibitors have shown significant therapeutic responses against tumors containing increased mutation-associated neoantigen load.” (abstract). Anagnostou teaches, “To evaluate the contribution of these mechanisms to the loss of neoantigens, we analyzed the tumors both before and after therapy using the SCHISM pipeline ( 22 ), and incorporated mutation frequency, tumor purity, and copy-number variation to infer the fraction of cells containing a specific mutation (mutation cellularity; see Methods, Supplementary Tables S10–S13). Through these approaches, we estimated that alterations with a mutation cellularity >0.75 were present in all tumor cells (truncal), whereas the remainder were considered to be subclonal. Consistent with our predictions, we observed both mechanisms of neoantigen elimination: loss of 3 truncal changes and elimination of 38 subclonal cMANAs at the time of emergence of resistance (Supplementary Tables S10– S14). Analysis of genome-wide structural alterations revealed that all clonal neoantigens were lost through genetic events involving chromosomal deletions and LOH ( Fig. 3 , Supplementary Figs. S7–S10; Supplementary Tables S10–S14). Subclonal neoantigens were lost either by LOH or through elimination of tumor subclones. Both truncal and subclonal changes were among the eliminated neoantigens that were functionally validated (Supplementary Table S8).”(bottom 268-269).
Anagnostou teaches, “ Through our comprehensive genomic analyses, we have identified changes in the genomic landscape of tumors during immune checkpoint
blockade. These analyses show that emergence of acquired resistance is associated with loss of mutations encoding for putative tumor-specific neoantigens, through both elimination of tumor subclones or chromosomal loss of truncal alterations.”(page 270, 1st column).
Rodriguez teaches, “ Blocking immune checkpoints may restore immune function in certain scenarios, depending on the HLA phenotype. In tumors with normal HLA-I expression, inhibitors of PD1 or anti-CTLA-4 mAbs function as PD1 and CTLA-4 expression depend on T-cell activation that, in turn, is dependent on HLA-restricted antigen recognition. Therefore, tumors bearing defective HLA-I expression may be refractory to these therapies due to their inability to present TAAs to CTLs. Reestablishment of normal HLA expression on the tumor cell surface by gene therapy may improve the clinical impact of anti-CTLA-4 and PD1 immunotherapies and restoring HLA-I expression may be an adjuvant therapy not only for TCR-stimulation-based immunotherapies, but also therapy based on checkpoint blocking. The combination of immunotherapy with conventional therapy, for example chemotherapy, has been demonstrated to produce a significant increase in the clinical response of patients with cancer, despite the toxicity caused by chemotherapy to immune system cells (106-108).  
Sade-Feldman teaches, “Our demonstration of B2M mutations and LOH only in progression samples in our cohort (several CPB therapies, n = 17 patients, 49 longitudinal samples) as well as enrichment of B2M LOH in non-responders with poorer overall survival in two independent cohorts (anti-CTLA4, n = 105; anti-PD1, n = 38), suggests that B2M-mutated tumor subclones are selected through immunoediting earlier in tumor development, or under selective pressure applied by CPB. Although several genes are responsible for the processing, loading, and presentation of antigens, and have been shown to be mutated in cancers24, no proteins can substitute for B2M in HLA class I presentation, making the loss of B2M an evolutionary attractive route for CPB resistance.” (page 8, 1st column, bottom).
	Therefore it would have been prima facie obvious to one of skill in the art at the time of filing of the instant claims to administer check point inhibitors to subjects in which lack of LOH at or near neoantigen presenting locus MHC I and high TMB were determined in parallel.  The artisan would be motivated to as the art suggests that high tumor burden and antigen presentation (presence of MHC I or HLA) are required for response to check point inhibitors. .  The artisan would have a reasonable expectation of success as the artisan is merely apply the teachings suggested by the art. . 
With regards to claim 17, Anagnostou teaches lung cancer.
With regards to claim 18, Snyder teaches ipilimumab (abstract).
With regards to claim 19, Anagnostou and Snyder whole exosome sequencing.
With regards to claim 20, Anagnostou teaches examination of mutations in neoantigens. 
With regards to claim 31-34 Anagnostou teaches  detection of LOH of HAL A, HLA-B, HLA-C (supplementary table 5-6).  LOH encompasses an uneven copy number of HLA or allelic loss.  
The teachings of the specification with respect to a panel of samples is limited to different samples from different subjects (paragraph 0147 with respect to 34 NSCLC tumors from different subjects).
With regards to claim 35,  Snyder teaches detecting number of mutations per exome in tumors from 64 patients.(sample acquisition and DNA preparation).
With regards to claim 36, Anagnostou teaches lung cancer.
Response to Arguments
The response traverses the rejection by providing the representative’s interpretation of the rejection.  The response on age 17 cites KSR guidelines, these are noted.  
The response continues by reproducing the claim.  
The response continues by agreeing that Snyder suggests that high mutational load alone does not identify patients Snyder does not specifically teach detection of mutations in MHC, but ignoring the teachings identified in the rejection of 
Snyder teaches, “Using genome wide somatic neoepitope analysis and patient-specific HLA typing, we identified candidate tumor neoantigens for each patient. We elucidated a neoantigen landscape that is specifically present in tumors with a strong response to CTLA-4 blockade.” (results) Snyder teaches, “MHC class I presentation and cytotoxic T-cell recognition are required for ipilimumab activity.10 Because mutational load alone did not explain a clinical benefit from CTLA-4 blockade, we hypothesized that the presence of specific tumor neoantigens might explain the varied therapeutic benefit. To identify these neoepitopes, we developed a bioinformatic pipeline incorporating prediction of MHC class I binding, modeling of T-cell receptor binding, patient-specific HLA type, and epitope-homology analysis.”(2192-2193) 
While Snyder suggests that high mutation load is associated with benefit from immune checkpoint inhibitors and suggest the role of neoantigen mutations in MHC I,
Snyder does not specifically teach detection of LOH or mutations in neoantigens
including those near MHC-I.
 
The response continues by reviewing the teachings of Garrido, Anagnostou, Rodriguez and Sade Feldman (pages 18-20).  The response on page 20 asserts Garrido, Anagnostou, Rodriguez and Sade Feldman do not specifically teach determination of tumor burden.  This argument has been thoroughly reviewed but is not considered persuasive as the response previously conceded Snyder teach tumor burden.  Thus the response is providing arguments inconsistent with the rejection.  
The response continues by providing the representative’s narrow interpretation of the teachings of Snyder.  These arguments have been thoroughly reviewed but are not considered persuasive as Snyder teaches, “Using genome wide somatic neoepitope analysis and patient-specific HLA typing, we identified candidate tumor neoantigens for each patient. We elucidated a neoantigen landscape that is specifically present in tumors with a strong response to CTLA-4 blockade.” (results) Snyder teaches, “MHC class I presentation and cytotoxic T-cell recognition are required for ipilimumab activity.10 Because mutational load alone did not explain a clinical benefit from CTLA-4 blockade, we hypothesized that the presence of specific tumor neoantigens might explain the varied therapeutic benefit. To identify these neoepitopes, we developed a bioinformatic pipeline incorporating prediction of MHC class I binding, modeling of T-cell receptor binding, patient-specific HLA type, and epitope-homology analysis.”(2192-2193)  While Snyder suggests that high mutation load is associated with benefit from immune checkpoint inhibitors and suggest the role of neoantigen mutations in MHC I,
The response on page 21 to assert the claims are unpredictable.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of Snyder at least suggest the combination of tumor load and MHC I presentation are indicative of response.  Thus these arguments are not consistent with the art of record.
The response continues to assert unpredictability in the art by citing post-filing art.  This is noted.  However, the post-filing art is post-filing and demonstrates one of skill in the art at the time of filing would find the art of record unpredictable.  MPEP 2143.02(II) states:
Obviousness does not require absolute predictability, however, at least some
degree of predictability is required. Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it must be tested, this does not overcome [the prior art's] teaching that hydrated zeolites will work."); see also Brown & Williamson Tobacco Corp. v. Philip Morris Inc., 229 F.3d 1120, 1125 (Fed.Cir.2000); Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed.Cir.1989); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed.Cir. 1986). The evidence would convince a reasonable finder of fact that the skilled artisan would have had a reasonable expectation of success that increased expression of miR-15b in plasma samples and would work for its intended purpose. See In re Rinehart, 531 F.2d 1048, 1053-54 (C.C.P.A.1976).
Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable. See MPEP § 2145(X)(E).
Claim 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199), Garrido (Current opinion in immunology (2016) volume 39, pages 44-51), Rodriguez (Oncol Letter (2017) volume 14, page 4415-4427), Sade-Feldman (nature communication (2017, OCT) 8:1136, pages 1-11).and  Anagnostou (Cancer Discovery (2017), volume 7, pages 264-276) as applied to claims 11, 17-20, 31-38 above, and further in view of Adalsteinsson (.Nat Commun . 2017 Nov 6;8(1):1324)
The teachings of Snyder, Garrido, Anagnostou, Rodriguez and Sade Feldman do not specifically teach the use of cfDNA.
However, Adalsteinsson teaches, “tic diversity of cancer has not been systematically explored. Whole-exome sequencing (WES) of cfDNA has demonstrated potential to detect clinically relevant alterations8–10, but its broader application has been challenging because the yield and fraction of tumor-derived cfDNA (“tumor fraction”) vary substantially.” (page 2, 1st paragraph). Adalsteinsson teaches, “Our study has overcome three major hurdles for making WES of cfDNA a routine possibility for patients with metastatic cancer: (1) efficient screening for tumor content prior to WES; (2) comprehensive benchmarking of cfDNA and conventional biopsies; (3) applicability to many patients with metastatic cancer. While many studies have emphasized targeted sequencing of cfDNA, we have established feasibility for reproducible and scalable profiling of whole cancer exomes from cfDNA.”
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use cfDNA instead of exome sequencing.  The artisan would be motivated as use of cfDNA would overcome the need for invasive biopsies.  The artisan would have a reasonable expectation of success as Adalsteinsson demonstrates the cfDNA is a possibility for replacing whole exome sequencings (WES). 
Response to Arguments’
	This is a new ground of rejection necessitated by amendment.
Summary
No claims are allowed.
Mouw (Cancer Discov. 2017 July ; 7(7): 675–693) may be of interest in this case.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634